DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive. Applicant’s remarks are more limiting than the claim recitations.  Ref. [296] has multiple magnets; however, the multiple magnets make up a single magnetic structure that engages another single magnetic structure to meet the claims as recited.
Regarding Applicant’s remarks regarding Ref. [296], [951], [131] against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Ref. [951] teaches a release mechanism based on a Halbach array which can change the magnetic field lines based the magnetic concentration contingent on configuration.
Regarding Ref. [131], the Examiner is not relying on Ref. [131] to have the magnets that have alternating polarities.  Ref. [296] teaches having multiple different configurations, many of which have alternating polarities.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.   Further interpretation is set forth in the action below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9, 11-13, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Fullerton et al. (U.S. 7,843,296) [296].
Regarding Claim 9, Reference [296] discloses a magnetic fastener comprising: first and second single, multipole magnets (1102a, 1102b), each having a striped pattern of alternating north and south poles (alternating polarities), said first single, multipole magnet attachable to a first material, and said second multipole magnet rotatably attachable to a second material, wherein mutually orienting the striped pattern of alternating north and south poles of said first and second single, multipole magnets along a lengthwise direction places said magnetic fastener in a latch configuration (latch), whereby a strong magnetic force between said first and second single, multipole magnets provides magnetic fastening between said first and second materials, and wherein rotating said second single, multipole magnet such that the striped patterns of alternating north and south poles of said first and second single, multipole magnets are oriented orthogonal places said magnetic fastener in an unlatch configuration, substantially reducing the magnetic force between said first and second single, multipole magnets, allowing said first and second materials to be easily separated.
Regarding Claim 11, Reference [296] discloses wherein the striped patterns of alternating north and south poles of said first and second single, multipole, magnets have about the same pole spacing or pitch, λ.
Regarding Claim 12, Reference [296] discloses wherein said first and second single, multipole magnets are disk in shape, each with a center hole aligned axially with said first and second multipole magnets.
Regarding Claim 13, Reference [296] discloses wherein said first and second single,  multipole magnets are made from a flexible Neodymium magnet sheet.
Regarding Claim 15, Reference [296] discloses first and second housings, each having a recessed region (Fig. 13D), said first and second single, multipole magnets disposed within the recessed regions of said first and second housings, respectively.
Regarding Claim 16, Reference [296] discloses the magnetic fastener of claim 9 further comprising a knob (1305b) attached to an end of said second housing for rotating said second single, multipole magnet so as to place said magnetic fastener into the latch or unlatch configuration of said magnetic fastener.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 11-13, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fullerton et al. (U.S. 7,843,296) [296].
Regarding Claim 9, Reference [296] discloses a magnetic fastener comprising: first and second single, multipole magnets (1102a, 1102b), each having a striped pattern of alternating north and south poles (alternating polarities), said first single, multipole magnet attachable to a first material, and said second multipole magnet rotatably attachable to a second material, wherein mutually orienting the striped pattern of alternating north and south poles of said first and second single, multipole magnets along a lengthwise direction places said magnetic fastener in a latch configuration (latch), whereby a strong magnetic force between said first and second single, multipole magnets provides magnetic fastening between said first and second materials, and wherein rotating said second single, multipole magnet such that the striped patterns of alternating north and south poles of said first and second single, multipole magnets are oriented orthogonal places said magnetic fastener in an unlatch configuration, substantially reducing the magnetic force between said first and second single, multipole magnets, allowing said first and second materials to be easily separated, but does not explicitly disclose that the first and second magnets are a single piece.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the magnetic assembly of Reference [296], elements 1102a, 1102b with the teaching of the alternating poles in row blocks on the structure as taught by Reference [296] Fig. 2E in order to manipulate the magnetized connection.
Regarding Claim 11, Reference [296] as applied above discloses wherein the striped patterns of alternating north and south poles of said first and second single, multipole, magnets have about the same pole spacing or pitch, λ.
Regarding Claim 12, Reference [296] as applied above discloses wherein said first and second single, multipole magnets are disk in shape, each with a center hole aligned axially with said first and second multipole magnets.
Regarding Claim 13, Reference [296] as applied above discloses wherein said first and second single, multipole magnets are made from a flexible Neodymium magnet sheet.
Regarding Claim 15, Reference [296] as applied above discloses first and second housings, each having a recessed region (Fig. 13D), said first and second single, multipole magnets disposed within the recessed regions of said first and second housings, respectively.
Regarding Claim 16, Reference [296] as applied above discloses the magnetic fastener of claim 9 further comprising a knob (1305b) attached to an end of said second housing for rotating said second single, multipole magnet so as to place said magnetic fastener into the latch or unlatch configuration of said magnetic fastener.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fullerton et al. (U.S. 7,843,296) [296] in view of Maurer (U.S. PG Pub. 2009/0083951) [951].
Claim 10, Reference [296] discloses the claimed invention, but does not explicitly disclose said first and second single, multipole magnets are in a Halbach array.
Nevertheless, Reference [951] teaches arranging alternating magnets in a Halbach array.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the magnetic assembly of Reference [296] with the teaching of a Halbach Array as taught by Reference [951] in order to have a highly magnetized connection that is releasable.
Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (U.S. 6,170,131 B1) [131] in view of Fullerton et al. (U.S. 7,843,296) [296].
Regarding Claim 9, Reference [131] discloses a magnetic fastener comprising: first and second single, multipole magnets, but does not explicitly disclose the striped pattern of alternating poles.
Nevertheless, Reference [296] teaches having a striped pattern of alternating north and south poles (alternating polarities), said first single, multipole magnet attachable to a first material, and said second multipole magnet rotatably attachable to a second material, wherein mutually orienting the striped pattern of alternating north and south poles of said first and second single,  multipole magnets along a lengthwise direction places said magnetic fastener in a latch configuration (latch), whereby a strong magnetic force between said first and second single, multipole magnets provides magnetic fastening between said first and second materials, and wherein rotating said second single, multipole magnet such that the striped patterns of alternating north and south poles of said first and second single, multipole magnets are oriented orthogonal places said magnetic fastener in an unlatch configuration, substantially reducing the magnetic force between said first and second single, multipole magnets, allowing said first and second materials to be easily separated.

Regarding Claim 14, the previously made combination of references [131] / [296] discloses a tubular pin extending through the center hole of said second single, multipole magnet with a portion extending therethrough, wherein in said latch configuration, the magnetic force between said first and second single, multipole magnets forces said tubular pin into the center hole of said second single, multipole magnet. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON W SAN/Primary Examiner, Art Unit 3677